UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7953


MINYARD CASS DAVIS,

                Plaintiff - Appellant,

          v.

WILLIAM B. WATSON, Sheriff; TAYLOR, Deputy Sheriff; FAULK,
Deputy Sheriff; M. DAVIS, Deputy Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00146-RAJ-DEM)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Minyard Cass Davis, Appellant Pro Se.         Lisa Ehrich, Jeff W.
Rosen, PENDER & COWARD, PC, Virginia          Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Minyard   Cass   Davis     appeals   the   district    court’s   order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss

and   dismissing   Davis’   42    U.S.C.   § 1983   (2012)   complaint   for

failure to state a claim.         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.        See Davis v. Watson, No. 2:15-cv-

00146-RAJ-DEM (E.D. Va. Nov. 17, 2015).             We deny Davis’ motion

for oral argument via videoconference.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2